Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter
Claims 1, 3, 6-9, 11, 14-17, 19, and 21-28 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed: transmitting recipient information and the rendered first version of the animated avatar from the device to a message system for transmission to a recipient computing device associated with the recipient information; and receiving, at the device, a response from the message system prior to delivery of the rendered first version of the animated avatar to the recipient computing device; and causing, following the response from the message system, a second version of the animated avatar to be rendered at the device based on the facial expression, the second version corresponding to one or more capabilities of the recipient computing device associated with the recipient information; in combination with transmitting the rendered second version of the animated avatar from the device to the recipient computing device without transmitting the first version of the animated avatar from the device to the recipient computing device. 

As per independent claims 9 and 17, these claims are also allowed for the same reasons as independent claim 1 because they contain substantially similar features.

The applicant persuasively argues how the newly added claim amendments to the independent claims overcome the prior art used in the previous rejection in the remarks filed Apr 29, 2021 on the bottom half of page 10.

 	In addition, the newly added claim amendments (Apr 29, 2021) to the independent claims overcome the non-statutory obviousness-type double patenting rejections that were made in the previous office action (dated Jan 29, 2021).  This is because these claim amendments add more detail to the independent claims in the present invention to differentiate these claims over the independent claims that are present in the parent case (US Patent 10,210,649 B2)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612